37*HS
                                                          OFFENSE: Aggravated Assault
COA #      10-11-00424-CR

           Thomas Henry Sinclair v. The Stateof
                                                          COUNTY:      Navarro
STYLE:     Texas                         [
                                                                                               MOTION
TRIAL COURT:             13th District Court
                         33805-CR
                                                              FOR REHEARING IS:
TRIAL COURT #:
TRIAL COURT JUDGE: Hon. James E. Lagomarsino                  DATE:
                                                              JUDGE:      Scoggins
DISPOSITION:   AFFIRMED


DATE:         March 5, 2015
                                      PC            S   YES
JUSTICE:      Scoggins
PUBLISH:                  .            DNP:       YES


                   3/15/2012 -1 volume                         SUPP CLK RECORD:
CLK RECORD:
                   5/16/2012 -13 volumes                       SUPP RPT RECORD:
RPT RECORD:
                                                               SUPP BR:
STATE BR:           11/26/2012
                                                               PRO SE BR:
 APP BR:            8/16/2012




                                   im THF miJRT OF CRIMINAL APPEALS

                                    CCA#


                                                                       Disposition:
           APPELLANTS Petition
                                                                       DATE:
 FOR DISCRETIONARY REVIEW IN CCA IS:
      T?gft#«n>                                                        JUDGE:

                                                                                               PC:.
 DATE: OJtlHUMS'                                                       SIGNED:

                                                                                              DNP:
 JUDGE:          ifo /m^
                       \ffa—                                           PUBLISH:



                                                                       MOTION FOR STAY OF MANDATE IS:
                     MOTION FOR REHEARING IN
                                                                                           ON ,
 CCA IS:.                     ON
                                                                       JUDGE:
 JUDGE:




                                              Vol. I of 3